The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title is inaccurate or unclear because it does not clearly define the article as a single entity; Wireless Charger for Mobile Devices with Supplementary Battery is not a single entity. 37 CFR 1.153 (MPEP 1503.01.I). The present title should be amended throughout the application, original oath or declaration excepted, to read: -- Combined Wireless Charger for Mobile Devices with Supplementary Battery -- or a similar title having antecedent basis in the original papers.
Claim Refusal - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabled because: 
In 1.1 the exact three dimensional appearance and location of all occurrences of  features (a) cannot be determined. It is unclear if these features are recesses, protrusions, buttons or surface ornamentation having some other appearance. Without additional perspective views to corroborate or explain the changes in contours and differences in the depths of these features it is not possible to determine the exact appearance or spatial characteristics for this portion of the design. To overcome this portion of the rejection, the Examiner recommends reducing these features to broken lines to remove them from the claim. New matter is not permitted.
Also in 1.1, the exact three-dimensional appearance and location of feature (b) cannot be determined. It is unclear if this feature is a recess, protrusion, surface ornamentation or a feature having some other appearance. Without sectional or possibly additional side perspective views to corroborate or explain the changes in contours and differences in the depths of this feature it is not possible to determine the exact appearance or spatial characteristics for this portion of the design. To overcome this portion of the rejection, the Examiner recommends reducing this feature to broken lines to remove it from the claim. New matter is not permitted.
The front view of 1.2 shows certain internal linear features. However, the exact three dimensional appearance and location of all occurrences of these internal features (c) cannot be determined. Without possibly sectional views to corroborate or explain the changes in contours and differences in the depths of these features it is not possible to determine the exact appearance or spatial characteristics for this portion of the design. To overcome this portion of the rejection, the Examiner recommends reducing these features to broken lines to remove them from the claim. New matter is not permitted.
In 1.4 and 1.5 the exact three dimensional appearance of feature (d)  and (e) cannot be determined. It is unclear if this feature is a recess, button, aperture or surface ornamentation having some other appearance. Without possibly sectional or additional perspective views to corroborate or explain the changes in contours and differences in the depths of this feature it is not possible to determine the exact appearance or spatial characteristics for this portion of the design. To overcome this portion of the rejection, the Examiner recommends reducing this feature to broken lines to remove it from the claim. The Examiner also recommends applying surface shading to aid in the understanding of the contours of all surfaces a part of the claimed design. New matter is not permitted.
All features must be corroborated throughout the views; and without the presence of multiple interpretations. 

    PNG
    media_image1.png
    235
    422
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    376
    578
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    544
    309
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    558
    341
    media_image4.png
    Greyscale


Replacement Reproductions
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action. The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).
Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915